DETAILED ACTION
Election/Restrictions
The application contains claims directed to the following patentably distinct species and subspecies of the claimed invention:
Species 1 - an embodiment as shown in Figs. 3-4; and
Species 2 - an embodiment as shown in Figs. 5-6:
Subspecies A – a configuration that a diffuser film is disposed between an 2optical functional film and a light-emitting element; and 
Subspecies B – a configuration that an optical functional film is disposed between a diffuser film and a 3light-emitting element.
The species and subspecies are independent or distinct because as these species and subspecies are directed to distinct optical functional films, which result in different halo sizes of light-emitting elements, for example. In addition, these species and subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species and a single disclosed subspecies, or a single grouping of patentably indistinct species and subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.
There is a search and/or examination burden for the patentably distinct species and subspecies as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species and subspecies due to their mutually exclusive characteristics.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and a subspecies or a grouping of patentably indistinct species and subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and subspecies or grouping of patentably indistinct species and subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species and subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species and subspecies or grouping of patentably indistinct species and subspecies.
Should applicant traverse on the ground that the species and subspecies, or groupings of patentably indistinct species and subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species and subspecies to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species and subspecies unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 19, 2021